Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed February 9, 2021 claims 1-13 are presented for examination. Claims 1 and 7 are independent claims.

Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to provisional patent application 62717205, which was filed August 10, 2018.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted April 22, 2021.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (February 9, 2021) has been received, entered into the record, and considered.

Drawings

The drawings filed February 9, 2021 are accepted by the examiner.


Abstract

An abstract has not been filed. The abstract should be limited to 150 words.  Correction is required. See MPEP § 608.01(b). 
	Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. implied language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7, 8, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Devyver et al. (US 9622326 B1) in view of Edwards (US 20080284716 Al).

 	As to Claims 1 and 7:
Devyver et al. discloses an apparatus (Devyver, see Abstract, where Devyver discloses determining a light intensity level of emitted light from an illuminator of a display device and the ambient light surrounding the display device such that, for example, the display device may compensate for performance variations of the illuminator over time) comprising: a display screen (Devyver, see 106 in figure 1); an ambient light sensor disposed on the display screen (Devyver, see 116 in figure 1 and column 6 lines 19-62); an electronic control unit operable to control a brightness of the display screen based on a duty cycle of a PWM signal (Devyver, see column 7 lines 19-38, where Devyver discloses that the illuminator drive module 122 may drive the one or more illuminators 110, such as activating them to emit light when in an active state or deactivating them to cease emitting light when in an inactive state. The illuminator drive module 122 may provide variable illumination intensity with the one or more illuminators 110. This variation in illumination may be provided to improve user experience, to reduce power consumption, and so forth. In some implementations, such as where the one or more illuminators 110 comprise LEDs, the illuminator drive module 122 may be configured to drive the LEDs with a pulse-width modulated (PWM) signal to create visible light having a first brightness level (e.g., a visible brightness level). In some implementations, the illuminator drive module 122 may be able to alter a current value provided to the illuminators 110 to affect the intensity of the light output by the illuminators 110, for example, during individual light pulses of a PWM light signal. This can resultantly affect the overall brightness level of the visible light output by the PWM modulated illuminators 110), wherein the electronic control unit is operable to sample an output of the ambient light sensor, identify a pair of consecutive samples of the ambient light sensor output that represent a greatest difference in magnitudes of their values, and to estimate a brightness of the display screen based on the difference (Devyver, see figures 7 and 8, column 17 lines 13-30 and column 12 lines 43-56, where Devyver discloses that FIGS. 7 and 8 also illustrate a light sensor sampling activity signal 708 and 808 that indicate a plurality of sampling periods, for example, sampling periods 710-714 and 810-814. The light sensor sampling activity signal 708 and 808 may control or otherwise indicate active operation of the light sensor 442, for example, while sampling light. Many types of light sensors require a period of time ( e.g., a sampling period or integration period) to acquire enough light (e.g., enough photons) to generate a sample light intensity value. Accordingly, light sensor sampling activity signals 708 and 808 may control or indicate the sampling periods during which the light sensor 442 actively samples light (e.g., light 222, shown in FIGS. 3 and 4). Example representative light intensity values that may be generated by the light sensor 442 are indicated at 715-719 and 815-819. The example representative light intensity values 715-719 and 815-819 may be represented as a percentage of a maximum output of the light sensor. the PWM signal 702 of FIG. 7 will generate a visible light having a brightness level higher than the PWM signal 802 of FIG. 8; however, both PWM signals 702 and
802 will result in brightness levels that are less than the emitted light intensity level of the individual light pulses. In various approaches, the correlation between the brightness level and the PWM duty cycle of the PWM signal can be mathematically estimated or otherwise represented in a linear relationship, an S-curve relationship, a log relationship, an exponential relationship, or other suitable mathematical relationship or combination thereof. In certain embodiments, the brightness level of the visible light can be adjusted by varying the PWM duty cycle in accordance with the mathematical relationship). Devyver differs from the claimed subject matter in that Devyver does not explicitly disclose behind. However in an analogous art, Edwards discloses behind (Edwards, see light sensor 30 behind display 28 in figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Devyver with Edwards. One would be motivated to modify Devyver by disclosing behind as taught by Edwards thereby improved light modulation from the illumination light source (Edwards, see paragraph [0001]).  

As to Claims 2 and 8:
Devyver in view of Edwards discloses the apparatus of claim 1 wherein the electronic control unit is operable to subtract the estimated brightness of the display screen from a signal output by the ambient light sensor so as to obtain an ambient light value, wherein the signal output by the ambient light sensor represents a combined amount of light including ambient light and light generated by the display screen, and wherein the electronic control unit is operable to control the brightness of the display screen based, at least in part, on the ambient light value (Devyver, see figure 17 and column 18 lines 33-46, Devyver discloses a sampling period that occurs exclusively within an individual light pulse period 704 or 804 ( e.g., sampling periods 711, 712, and 811) yields a usable light intensity value that represents the intensity of the combination of the ambient light 102 and the emitted light 208 from the illuminator 410. Similarly, a sampling period that occurs exclusively within an individual period of illuminator deactivation 706 or 806 (e.g., sampling periods 714, 813, and 814) yields a usable light intensity value that represents the intensity of only the ambient light 102. A difference (subtraction) between these two intensity values results in a calculated determination of an emitted light intensity level attributed only to the emitted light 208 from the illuminator 410).

As to Claims 4 and 10:
Devyver in view of Edwards discloses the apparatus of claim 1 wherein the electronic control unit is operable to access a look-up table to obtain a display screen brightness that corresponds to the difference in the magnitudes of the identified pair of consecutive samples (Devyver, see figures 18-19 and column 16 lines 23-33, where Devyver discloses that the lookup tables 436 may include the content type lookup table described below with respect to FIGS. 18-19, and may further include one or more lookup tables recording any of the described associations and/or correspondences between values, percentages, ranges, and other data used in the ambient light measurement processes. Thus, steps of "determining," "identifying," "matching," and the like, may include accessing one or more lookup tables 436 using a known value of a first parameter in order to find a needed value of a second parameter associated with the first parameter).

As to Claims 5 and 11:
Devyver in view of Edwards discloses the apparatus of claim 1 wherein the electronic control unit is operable to convert the difference in the magnitudes of the identified pair of consecutive samples to a corresponding display screen brightness (Devyver, see column 19 lines 22-26, where Devyver discloses that the first sampling period may occur exclusively within an individual period of illumination (e.g., during light pulse period 704 or 804 as is shown with sampling periods 711, 712, and 811). At step 906, the light sensor 442 samples only the ambient light 102 (e.g., as is shown in FIG. 3) during a second sampling period to determine a second light intensity level. For example, the second sampling period may occur exclusively within an individual period of illuminator deactivation ( e.g., during periods of illuminator deactivation 706 or 806 as is shown with sampling periods sampling periods 714, 813, and 814). At step 908, a processor determines a difference (i.e., subtraction) between the first and second light intensity samples. The calculated difference corresponds to an emitted light intensity level attributed to the emitted light from the illuminator 410).

As to Claim 12:
Devyver in view of Edwards discloses the method of claim 7 including: calculating an ambient light level based at least in part on the estimated brightness of the display screen; and controlling the duty cycle of the PWM signal so as to adjust the brightness of the display screen based on the calculated ambient light level (Devyver, see column 7 lines 19-38, where Devyver discloses that the illuminator drive module 122 may drive the one or more illuminators 110, such as activating them to emit light when in an active state or deactivating them to cease emitting light when in an inactive state. The illuminator drive module 122 may provide variable illumination intensity with the one or more illuminators 110. This variation in illumination may be provided to improve user experience, to reduce power consumption, and so forth. In some implementations, such as where the one or more illuminators 110 comprise LEDs, the illuminator drive module 122 may be configured to drive the LEDs with a pulse-width modulated (PWM) signal to create visible light having a first brightness level (e.g., a visible brightness level). In some implementations, the illuminator drive module 122 may be able to alter a current value provided to the illuminators 110 to affect the intensity of the light output by the illuminators 110, for example, during individual light pulses of a PWM light signal. This can resultantly affect the overall brightness level of the visible light output by the PWM modulated illuminators 110).

Allowable Subject Matter
Claims 3, 6, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Correa (US 20070103397 Al).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624